


Exhibit 10.1


March 7, 2016


Daniel K. Schlanger
4807 Valerie
Bellaire, TX 77401


Re:    Separation of Employment


Dear Daniel:


This letter (this “Letter”) is to set forth our mutual understanding that your
employment with Exterran Corporation (the “Company”) and its affiliates
(including, without limitation, as Senior Vice President, Global Products) will
end effective as of March 31, 2016 (the “Separation Date”). This Letter sets
forth the terms and conditions of the termination of your employment with the
Company.


1.Termination of Employment Arrangements. Effective as of the Separation Date,
the offer of employment letter between you and the Company (the “Employment
Letter”) and the Change of Control Agreement between you and the Company, each
dated as of November 3, 2015, will terminate and you shall have no further
rights or interest thereunder.


2.Accrued Obligations; Severance. Upon your termination of employment with the
Company, you will be eligible to receive the payments and benefits set forth in
Section 3 of the Severance Benefit Agreement between you and the Company, dated
November 3, 2015 (the “Severance Agreement”), which are described below in this
Section 2, subject to the terms and conditions of your Severance Agreement.


a.Accrued Obligations. In accordance with Section 3(a) of the Severance
Agreement within thirty (30) days of the Separation Date (or such earlier date
as may be required by applicable law), the Company shall pay to you your base
salary earned but unpaid through the Separation Date, your earned but unused
vacation through the Separation Date and any unreimbursed business expenses
through the Separation Date.


b.Severance. In addition, subject to and conditioned upon your compliance with
the terms set forth in Section 2(c) below, upon your termination of employment
with the Company, you will be eligible to receive the payments and benefits set
forth in Section 3(b) of the Severance Agreement, as modified by your Employment
Letter (the “Severance Benefits”), which consist of the following:


i.Severance Payment. The Company will pay to you, in a lump sum on the sixtieth
(60th) day following the Separation Date, the Severance Payment (as defined in
the Severance Agreement), which will consist of the sum of: (x) your annual base
salary in effect immediately prior to the Separation Date, plus (y) your target
annual incentive award opportunity calculated as a percentage of your annual
base salary for 2016, plus (z) a pro-rated target annual incentive award
opportunity for 2016, determined by multiplying your target annual incentive
opportunity for 2016 by a fraction, the numerator of which equals the number of
days elapsed between January 1, 2016 and the Separation Date, and the
denominator of which equals 366;




ii.Equity Acceleration. Your outstanding equity, equity-based or cash awards
(including, without limitation, any stock options, restricted stock, restricted
stock units and performance shares or units) based in the common stock of the
Company or the common stock of Archrock, Inc. (“Archrock”), in any case, that
would have otherwise vested during the twelve (12)-month period immediately
following the Separation Date will vest in full as of the Separation Date and
will be paid or delivered in accordance with the terms of the applicable award
agreements. With respect to any performance units or performance shares, if any,
that

1

--------------------------------------------------------------------------------




are outstanding and vested as of the Separation Date (after taking into
consideration any accelerated vesting that occurs in accordance with the
preceding sentence), (x) if the achievement of the performance goals applicable
to such performance units or performance shares, as applicable, has been
measured as of the Separation Date, such earned, vested performance units or
performance shares, as applicable, shall be paid to you on the sixtieth (60th)
day after the Separation Date in a single lump sum cash amount equal to the
closing price of a share of the Company’s common stock and/or Archrock’s common
stock, as applicable, on the Separation Date multiplied by the number of such
earned, vested performance units or performance shares, as applicable;
 
iii.Medical Benefits. During the period commencing as of the Separation Date and
ending on the earlier of (x) the first (1st) anniversary of the Separation Date
or (y) the date you and your eligible dependents are eligible for coverage under
the medical plan of a subsequent employer, you and your eligible dependents will
be eligible to continue to be covered under the Company’s medical plan as in
effect during such period, subject to your timely payment of the plan premiums
at active employee rates as in effect from time to time during such period.
Notwithstanding the foregoing, with regard to such medical continuation
coverage, if the Company determines in its sole discretion that it cannot
provide the foregoing benefit without potentially violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company shall in lieu thereof provide to you a taxable monthly payment in an
amount equal to the monthly premium that you would be required to pay to
continue your and your covered dependents’ group insurance coverage as in effect
on the Separation Date (which amount shall be based on the premiums for the
first month of such continued coverage).


c.Terms and Conditions of Severance. Your eligibility to receive the Severance
Benefits is subject in all respects to the terms and conditions of the Severance
Agreement, including, without limitation, your timely execution and
non-revocation of the Waiver (as defined in the Severance Agreement), your
compliance with Sections 4 (“Nondisparagement Covenant”), 5 (“Return of
Property”) and 6 (“Post-Separation Date Assistance”) of the Severance Agreement.
In addition, your eligibility to receive the Severance Benefits is contingent
upon your employment not being terminated by the Company for Cause (as defined
in the Severance Agreement) prior to the Separation Date.


3.Miscellaneous.


a.Six-Month Delay. Notwithstanding any provision of this Letter to the contrary,
the Company and you agree that no benefit or benefits under this Letter,
including, without limitation, any severance payments or benefits payable under
Section 2 hereof, shall be paid to you during the six (6)-month period following
the Separation Date if paying such amounts at the time or times indicated in
this Letter would constitute a prohibited distribution under Section
409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the “Code”).
If the payment of any such amounts is delayed as a result of the previous
sentence, then on the first (1st) business day next following the earlier of (i)
the date that is six (6) months and one day following the date of your
termination of employment, (ii) the date of your death or (iii) such earlier
date as complies with the requirements of Section 409A of the Code, the Company
shall pay you a lump-sum amount equal to the cumulative amount that would have
otherwise been payable to you during such period.


b.Certain Incorporations. Sections 9 (“Arbitration”), 10 (“Notices”), 12 (“Tax
Withholding”), 17 (“Venue”) and 18 (“Section 409A”) of the Severance Agreement
are hereby incorporated into this Letter as if first set forth herein.


4.Entire Agreement. Effective as of the Separation Date, this Letter, together
with the Severance Agreement and the Waiver, comprises the entire agreement
between you and the Company with respect to the subject matter hereof and
supersedes, in their entirety, any other agreements between you and the Company
with respect to the subject matter hereof. Without limiting any other provisions
in any applicable Company agreements or arrangements that would survive the
termination of your employment, you acknowledge and agree that (i) you remain
bound by, and you hereby reaffirm the terms and conditions set forth in, Section
XV(j) (“Clawback”) of the Company’s 2015 Stock Incentive Plan, Sections 4

2

--------------------------------------------------------------------------------




(“Nondisparagement Covenant”), 5 (“Return of Property”), 6 (“Post-Separation
Date Assistance”), 9 (“Arbitration”) 16 (“Governing Law”) and 17 (“Venue”) of
the Severance Agreement, and any confidentiality and non-solicitation provisions
set forth in the award agreements between the Company or Archrock, on the one
hand, and you, on the other hand, evidencing the equity, equity-based and/or
cash awards (including, without limitation, options, restricted stock,
restricted stock units and performance shares or units) previously granted to
you by the Company or Archrock (as applicable), and (ii) the provisions
referenced in the foregoing clause (i) shall survive the termination of your
employment with the Company and shall remain in full force and effect in
accordance with their respective terms.


Please confirm your acceptance of, and agreement to, this Letter by signing and
dating this Letter in the space below and returning it to the Company. Please
retain one fully-executed original for your files. We thank you for your service
to the Company and wish you the best in your future endeavors.


Sincerely,


Exterran Corporation




By:
/s/ ANDREW J. WAY
Name:
Andrew J. Way
Title:
President and Chief Executive Officer





Agreed and Accepted,
This 7th day of March, 2016


By:
/s/ DANIEL K. SCHLANGER
Name:
Daniel K. Schlanger






3